Case: 1:14-cv-10150 Document #: 712 Filed: 12/22/20 Page 1 of 1 PageID #:46760

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Opana ER Antitrust Litigation, et al.
                                          Plaintiff,
v.                                                       Case No.: 1:14−cv−10150
                                                         Honorable Harry D. Leinenweber
Impax Laboratories, Inc., et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 22, 2020:


        MINUTE entry before the Honorable Harry D. Leinenweber: Plaintiffs' motion for
a revised schedule [709] is granted. Pretrial conference set for 6/3/21 is re−set to 10/26/21
at 10:30 a.m. Jury trial set for 6/7/21 is re−set to 11/1/21 at 10:00 a.m. Pretrial order is due
14 days prior to trial. Motions in limine due 28 days prior to trial. Telephone conference
set for 3/2/21 at 9:45 a.m. Parties are instructed to dial: 888−684−8852 or 215−446−0155,
access code: 9582710#. Security code (if asked): 8115. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
